per curiam:
El querellado Carlos Pérez Padilla no ha sa-tisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico correspondiente a los años 1988 y 1989, a pesar del requerimiento contenido en nuestras Re-soluciones de 31 de marzo y de 6 de agosto de 1993. Dicha omisión constituye un incumplimiento con la Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. sec. 2001 et seq., y con la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. secs. 733 y 771 et seq.). Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.P.R. 1988), confirmada por el Tribunal Federal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1er Cir. 1990).
Tomando en consideración su renuencia injustificada a satisfacer el pago de tales cuotas de colegiación —In re *95Duprey Maese, 120 D.P.R. 565 (1988); In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); Colegio de Abogados v. Schneider, supra; In re Vega Gonzalez, 116 D.P.R. 379, 381 (1985)— y su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones disciplinarias severas —In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1991)— se decreta la sus-pensión indefinida del abogado Carlos Pérez Padilla del ejercicio de la abogacía en esta jurisdicción.
Por haber cesado dicho abogado del ejercicio del nota-riado hace más de diez (10) años, debido a lo cual entregó entonces su obra notarial al Archivero Notarial del Distrito de San Juan, nada se dispone a este respecto.

Se dictará sentencia de conformidad.